Citation Nr: 1201120	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a separate compensable rating for a genitourinary disability as a manifestation of the Veteran's service-connected thoracic spine disability.  



WITNESSES AT HEARING ON APPEAL

Appellant & Fiancée



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service from October 1981 to October 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for the Veteran's thoracic spine disability, rated 20 percent, effective July 31, 2007.  In January 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The case was previously before the Board in March 2010, when, in pertinent part, it was remanded for additional development.  On remand, an August 2010 rating decision increased the rating for the Veteran's thoracic spine disability to 40 percent, effective April 20, 2010.  The Board's October 2010 decision increased the rating for the Veteran's thoracic spine disability to 40 percent for the entire appeal period under consideration, and granted a separate 10 percent rating for a residual scar of the thoracic spine disability.  The Board's October 2010 decision is final as to the matters decided therein.  That decision also remanded the issue stated on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

In the October 2010 remand, the Board noted that VA treatment records note complaints of urinary frequency and fecal incontinence.  It was alleged that these bladder/bowel complaints are neurological manifestations of the Veteran's service-connected thoracic spine disability.  Note (1) following the General Rating Formula for Diseases and Injuries of the Spine provides that associated neurologic abnormalities, including bowel or bladder impairment, are to be separately rated.  Hence, the Board requested that the Veteran be afforded a VA examination to determine whether or not he has bowel and/or bladder impairment that is a neurological manifestation of his thoracic spine disability.  

On January 2011 VA examination, the examiner stated that there was clear-cut evidence that the Veteran's thoracic spine disability affected his bowel and bladder during service prior to the documented June 1997 thoracic spine surgery.  During the examination, the Veteran denied any renal dysfunction.  No bowel disturbance was identified.  However, the Veteran reported that he voids 3 to 6 times per day, and that he has nocturia approximately 3 times during a week, never more than once per night.  The examiner indicated that there is no urinary disorder that has been identified in the medical records.  

Under 38 C.F.R. § 4.115a, urinary frequency with daytime voiding interval between two and three hours, or awakening to void two times per night, warrants a 10 percent rating.  After review of the examination, it appears that voiding 6 times per day would satisfy the criteria for a 10 percent rating for urinary frequency.  The January 2011 VA examiner did not reconcile the finding that there is no urinary disability shown with the Veteran's uncontested report of voiding up to 6 times per day (which appears to be a ratable disability under § 4.115a).  In addition, the examiner did not opine whether the Veteran's urinary frequency is a manifestation of his service-connected thoracic spine disability.  Clarification of that matter is necessary.  

Accordingly, the case is REMANDED for the following:

1. The RO should forward the Veteran's claims file to the January 2011 VA examiner for review and an addendum clarifying opinion.  

Specifically, the examiner should review the provisions of 38 C.F.R. § 4.115a, and reconcile the opinion that there is no urinary disability identified with the fact that the Veteran's uncontested reported voiding frequency (up to 6 times per day) would appear to warrant a compensable rating under the schedular criteria for rating voiding frequency.  

If the consulting provider remains of the opinion that a urinary disability remains not shown, the explanation of rationale must reconcile such conclusion with the rating schedule provisions.  

If the consulting provider finds that a urinary disorder is shown, the examiner must further opine whether such is secondary to the service-connected thoracic spine disability (and if the opinion is that it is not, identify the more likely etiology).  

If the January 2011 examiner/opinion provider is unavailable or unable to provide the review and opinion sought, the Veteran's claims file should be forwarded to another appropriate physician for review and the opinion sought.  

The consulting provider must explain the rationale for all opinions.  

2. The RO should then readjudicate the matter of whether a separate compensable rating is warranted for a genitourinary system disability (such as urinary frequency) as a manifestation of the Veteran's service-connected thoracic spine disability.  If such benefit remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

